Citation Nr: 0433403	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  04-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.  He received several awards and commendations to 
include the National Defense Service Medal and the Vietnam 
Service Medal.  His military occupational specialty was 
Aircraft Control and Warning Operator.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran testified before the undersigned at a 
videoconference Board hearing in August 2004.  The transcript 
is associated with the claims folder.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for PTSD in September 
2000 and January 2002 rating decisions and properly notified 
the veteran, who did not initiate an appeal of either 
decision.

3.  Evidence received since the January 2002 rating decision 
regarding the veteran's claim for service connection for PTSD 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which denied service 
connection for PTSD is final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004)).

2.  New and material evidence has been submitted since the 
January 2002 rating decision and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (after 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In October 2002, the RO notified the veteran of the evidence 
necessary to substantiate his claim to reopen and advised him 
of his and VA's respective obligations with regard to 
obtaining evidence.  See 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  
Without deciding whether the notice and development 
requirements were satisfied by this notice, the Board finds 
that no undue prejudice to the appellant is evident because 
the Board is reopening the claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997) (where appealed claim for service 
connection is granted, further appellate-level review is 
terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).  In light of the 
favorable decision to reopen the veteran's claim for service 
connection for PTSD, the Board finds that a remand for any 
further development with regard to the claim to reopen would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
appellant's claim was received in September 2002, the amended 
regulations are applicable.  

New and Material Evidence for PTSD Claim

The veteran submitted his original claim for service 
connection for PTSD in November 1998.  The RO denied that 
claim in a September 2000 rating decision, finding that while 
there was a diagnosis of PTSD, the veteran had failed to 
verify an in-service stressor.  Although the RO provided 
notice of this denial, the veteran did not initiate an appeal 
of the rating decision.  The veteran submitted a second claim 
for service connection for PTSD in April 2001.  The RO denied 
this claim in a January 2002 rating decision.  This claim was 
denied for essentially the same reasons cited in the 
September 2000 rating decision.  The RO's decisions of 
September 2000 and January 2002 are final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. §  5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise 


a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

In September 2002 the veteran filed a third claim for PTSD.  
The RO denied this claim in December 2002 stating that the 
veteran had failed to submit "new and material evidence" of 
a verifiable in-service stressor.  The veteran submitted a 
Notice of Disagreement (NOD) in May 2003 and timely perfected 
an appeal.

The Board notes that even though the RO's December 2002 
rating decision found that there was no new and material 
evidence to reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that evidence 
received since the January 2002 rating decision is new and 
material.  Specifically, the veteran's August 2004 testimony 
regarding witnessing an airplane crash while in service and 
the May 2003 letters from both the veteran and his 
representative regarding the same airplane crash and also 
alleging that the veteran's unit was awarded a medal for its 
combat experiences may help verify the existence of in-
service stressors.  Both the veteran's testimony and letter 
"contribute[s] to a more complete picture of the 
circumstances" of his military service, to include the issue 
of whether he was, in fact, exposed to traumatic events.  
Assuming the credibility of this evidence, see Justus, supra, 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.


REMAND

Since the veteran's claim has been reopened, the Board must 
address the merits of the service connection claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2004).

In the present case, the veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  Critical elements of this diagnosis, most 
fundamentally those concerning the existence of stressors, 
appear to be based wholly upon statements of history provided 
to the examiner by the veteran.  The question of whether the 
appellant was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet.App. 190 (1991) 
(affirmed on reconsideration, 1 Vet.App. 406 (1991)); Wilson 
v. Derwinski, 2 Vet.App. 614 (1992).  The Board notes that 
the veteran alleges combat participation, however, the 
veteran's service records do not contain medals or 
decorations that specifically denote combat with the enemy.

In an August 2004 Board hearing, the veteran testified that 
he was exposed to numerous stressors during his service in 
Vietnam including witnessing a plane crash at the Royal 
Thailand Air Force Base on October 2, 1969.  Also in a May 
2003 letter the veteran reported that his unit, the 505th 
Tactical Control Group and 621st Tactical Control Sq, was 
awarded the Air Force Outstanding Unit Award With Combat 
"V" Device from May 26, 1968 through May 25, 1970.  The 
veteran essentially claims that he is a combat veteran.  

On remand, the RO, as part of its duty to assist, should 
undertake efforts to obtain additional information that may 
corroborate the veteran's claimed stressor and possible 
combat status.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The RO in this regard should contact the 
veteran in order to notify him about his claim and request 
from him more specific identification of the alleged October 
2, 1969 stressor he endured while in service.  Even if the 
veteran is unable to provide more specific identification of 
this stressor the RO should then attempt to verify the 
occurrence of the October 2, 1969 plane crash.  The RO should 
also attempt to verify whether or not the veteran was a 
member of the 505th Tactical Control Group and 621st Tactical 
Control Sq unit, whether the unit was involved in combat, and 
whether there is evidence that the veteran saw combat 
himself.

By correspondence dated in July 1999 the veteran informed VA 
that he was receiving social security benefits.  More 
specifically, in the August 2004 Board hearing the veteran 
testified that he began receiving social security for his 
PTSD disability in October 1998.  However, the medical 
records underlying that award are not on file and there is no 
indication that VA ever made an attempt to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain all 
medical records used in determining the 
veteran's 
entitlement to Social Security disability 
benefits awarded in October 1998, as well 
as copies of any administrative 
decisions.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  The RO should request from the 
veteran that he provide any additional 
details regarding the October 2, 1969 
plane crash to which he alleges he was 
exposed in service.  These details 
should include places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the 
events, including their full names, 
ranks, units of assignment or any other 
identifying detail.  Such details are 
vitally necessary to obtain supportive 
evidence of the stressful event and he 
must be asked to be as specific as 
possible because without such details an 
adequate search for verifying 
information cannot be conducted.  

3.  Thereafter, even if the additional 
information is not obtained, the RO 
should review the file and prepare a 
summary of all the claimed stressors 
based on review of all pertinent 
documents, to include the August 2004 
Board hearing transcript and the 
veteran's and his representative's 
letters dated in May 2003 regarding the 
alleged combat medal awarded to his unit.  
This summary, and all associated 
documents, should be sent to the U.S. 
Armed Services Center for Unit Records 
Research (CURR) and they should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors regarding his unit.  In 
particular, CURR should be asked to 
verify whether or not the veteran was a 
member of the 505th Tactical Control 
Group and 621st Tactical Control Sq, and 
if so whether or not this unit was 
awarded a decoration for combat from May 
26, 1968 through May 25, 1970.  An 
attempt should be made to verify whether 
the veteran was stationed at the Royal 
Thailand Air Force Base on October 2, 
1969 and whether there is evidence of a 
plane crash at this base on that date.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service.  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

5.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiners should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report 
should include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests 
should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiners 
prior to the examination.  

6.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete and the 
psychiatric examination, if appropriate, 
is adequate for rating purposes, the 
claim should be readjudicated by the RO 
with consideration of 
38 C.F.R. § 3.304(f).  
If the claim is still denied the RO must 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the veteran an opportunity to respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



